            Case 3:20-cv-00233-JWD-SDJ           Document 56       08/11/21 Page 1 of 15




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

BRIAN HUMPHREY                                                         CIVIL ACTION

VERSUS                                                                 NO. 20-233-JWD-SDJ

JAMES LEBLANC


                                                ORDER

           Before the Court is a Motion to Compel the Production of CAJUN Data (R. Doc. 36) filed

by Plaintiff Brian Humphrey on February 22, 2021. Plaintiff’s Motion seeks an order compelling

Defendant James LeBlanc to produce certain data maintained in Defendant’s electronic record

management system, known as CAJUN, in response to four Requests for Production previously

propounded on Defendant.1 Defendant opposes this Motion, filing his Opposition on March 15,

2021 (R. Doc. 37), with Plaintiff subsequently filing his Reply, with leave of Court, on March 23,

2021 (R. Doc. 40). Each of Plaintiff’s discovery requests is addressed, in turn, below.

I.         Legal Standard

           “Unless otherwise limited by court order, the scope of discovery is as follows: Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). “For




1
    R. Doc. 36 at 1.
        Case 3:20-cv-00233-JWD-SDJ             Document 56        08/11/21 Page 2 of 15




purposes of discovery, relevancy is construed broadly to encompass any matter that bears on, or

that reasonably could lead to other matters that could bear on, any issue related to the claim or

defense of any party.” Tingle v. Hebert, No. 15-626, 2016 WL 7230499, at *2 (M.D. La. Dec. 14,

2016) (quoting Fraiche v. Sonitrol of Baton Rouge, 2010 WL 4809328, at *1 (M.D. La. Nov. 19,

2010)) (internal quotations omitted).

       The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery

has had ample opportunity to obtain the information by discovery in the action; or (iii) the proposed

discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

       Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a)(1). The request is to be in writing and must set forth, among other things, the desired

items with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

       A party must respond or object to requests for production. See Fed. R. Civ. P. 34(b)(2). If

a party fails to respond fully to discovery requests in the time allowed by the Federal Rules of Civil

Procedure, the party seeking discovery may move to compel responses and for appropriate

sanctions under Rule 37. An “evasive or incomplete disclosure, answer, or response must be

treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4). “In sum, a party

served with written discovery must fully answer each interrogatory or document request to the full

extent that it is not objectionable and affirmatively explain what portion of an interrogatory or

document request is objectionable and why, affirmatively explain what portion of the interrogatory
        Case 3:20-cv-00233-JWD-SDJ              Document 56        08/11/21 Page 3 of 15




or document request is not objectionable and the subject of the answer or response, and

affirmatively explain whether any responsive information or documents have been withheld.”

Lopez v. Don Herring Ltd., 327 F.R.D. 567, 580 (N.D. Tex. 2018) (internal quotations and citation

omitted).

       The party filing the motion to compel “bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.”

Tingle, 2016 WL 7230499, at *2 (quoting Mirror Worlds Techs., LLC v. Apple Inc., No. 13-419,

2016 WL 4265758, at *1 (E.D. Tex. Mar. 17, 2016)). “Once the moving party establishes that the

materials requested are within the scope of permissible discovery, the burden shifts to the party

resisting discovery to show why the discovery is irrelevant, overly broad or unduly burdensome

or oppressive, and thus should not be permitted.” Id. (quoting Mirror Worlds, 2016 WL 4265758,

at *1). See also Wymore v. Nail, No. 14-3493, 2016 WL 1452437, at *1 (W.D. La. Apr. 13, 2016)

(“Once a party moving to compel discovery establishes that the materials and information it seeks

are relevant or will lead to the discovery of admissible evidence, the burden rests upon the party

resisting discovery to substantiate its objections.”). Further, “[a] trial court enjoys wide discretion

in determining the scope and effect of discovery.” Sanders v. Shell Oil Co., 678 F.2d 614, 618

(5th Cir. 1982) (citation omitted).

II.    Plaintiff’s Requests for Production

       Plaintiff’s four Requests for Production all seek certain data from Defendant’s CAJUN

database for various time periods from April 2019 to present. While generally similar, each request

seeks a slightly different set of data from the CAJUN database.

       A.      Request for Production No. 1

       Plaintiff’s Request for Production No. 1 seeks “[a]ll CAJUN data from April 2019 through

May 2020 corresponding to the categories of information contained in the February 2019 Pull
         Case 3:20-cv-00233-JWD-SDJ                    Document 56          08/11/21 Page 4 of 15




Document … for all inmates who were eligible for immediate release at the point their time was

initially computed.”2 Defendant objects to this requests on the following four (4) grounds: (1) that

“it improperly requires defendant to create a document that would not otherwise exist”; (2) that it

is “overly broad, unduly burdensome, and not proportional to the needs of the case”; (3) that the

request is premature; and (4) that the request “seeks confidential, private and sensitive

information.”3 Each of these objections is addressed below.

                  1.       Whether the request impermissibly requires Defendant to create a
                           document

         Defendant first objects to this request by Plaintiffs, arguing that it improperly requires

Defendant to create a document that would not exist otherwise, because “Defendant does not create

or compile, in the form requested, this information as a matter of ordinary course.”4 As further

explained in his Opposition, Defendant posits that “Plaintiff is not simply requesting the defendant

translate ESI into a usable form” and continues that “[i]nstead, DOC employees would be required

to perform code searches in CAJUN within plaintiff’s parameters, cross check enormous amounts

of data, manually fill data in to the columns requested by plaintiff, and create a spreadsheet.”5 The

Court finds this argument without merit.

         Rule 34 of the Federal Rules of Civil Procedure governs production of electronically stored

information (“ESI”) by a party. According to Rule 34, “these procedures apply to producing




2
  R. Doc. 36 at 2. With regard to the “February 2019 Pull Document,” as described by Defendant in his Opposition:
“In 2019, DOC [Department of Corrections] applied for a grant with the Department of Justice. DOC sought funds
to assist with obtaining the documents required under the law to perform a time computation from the local jails after
inmates were sentenced to DOC time. Melanie Gueho, a Business Analyst employed by DOC, created what is referred
to as the February 2019 Pull Document to present data in connection with the grant application…. Ms. Gueho
performed code searches within CAJUN to pull various pieces of information from different records contained within
CAJUN. In performing the code searches, Ms. Gueho was looking for inmates who were released in February 2019
within seven days of the completion of their time computation.” R. Doc. 37 at 4.
3
  R. Doc. 36 at 2.
4
  Id.
5
  R. Doc. 37 at 14.
        Case 3:20-cv-00233-JWD-SDJ             Document 56       08/11/21 Page 5 of 15




documents or electronically stored information: (i) A party must produce documents as they are

kept in the usual course of business or must organize and label them to correspond to the categories

in the request; (ii) If a request does not specify a form for producing electronically stored

information, a party must produce it in a form or forms in which it is ordinarily maintained or in a

reasonably usable form or forms …. “ Fed. R. Civ. P. 34(b)(2)(E)(i)-(ii). Additionally, as

explained in the Advisory Committee Notes to Rule 34, an amendment made in 1970 “makes clear

that Rule 34 applies to electronics data compilations from which information can be obtained only

with the use of detection devices, and that when the data can as a practical matter be made usable

by the discovering party only through respondent’s devices, respondent may be required to use his

devices to translate the data into usable form.”

       Case law makes clear that simply searching a database and providing the results therefrom

does not require creation of a new document beyond the scope of Rule 34. See Apple Inc. v.

Samsung Elecs. Co. Ltd., No. 12-630, 2013 WL 4426512, at *3 (N.D. Cal. Aug. 14, 2013) (“While

this court has held that a party should not [be] required to create completely new documents, that

is not the same as requiring a party to query an existing dynamic database for relevant information.

Courts regularly require parties to produce reports from dynamic databases … “); Bean v. John

Wiley & Sons Inc., No. 11-8028, 2012 WL 129809, at *1 (D. Ariz. Jan. 17, 2012) (finding that

with regard to production of ESI, Rule 34 “explicitly places the burden of translating the data on

the responding party” and that “spreadsheets are generally a useable form”); In re eBay Seller

Antitrust Litigation, No. 07-1882, 2009 WL 3613511, at *2 (N.D. Cal. Oct. 28, 2009) (finding that

the magistrate judge did not clearly err in compelling production of new dataset of records from

database, noting “[t]he Federal Rules of Civil Procedure clearly contemplate the production of

information from dynamic databases”). The testimony of Melanie Gueho, a 30(b)(6) witness for
         Case 3:20-cv-00233-JWD-SDJ                 Document 56         08/11/21 Page 6 of 15




the Louisiana Department of Public Safety & Corrections, provided in this litigation and cited by

Defendant in his Opposition, supports this finding:

        Q.      Okay, and when you create a pull document, you’re not creating any new
        data; you’re just pulling data from different places in Cajun and assembling it into
        one document. Is that correct?

        A.       Correct.

        Q.      And the reason you have to assemble it into a pull document is because
        there’s no screen you can just call up that information on by pressing a button,
        right?

        A.       Correct.6

        To be clear, while Plaintiffs seek information corresponding to the categories of

information contained in the February 2019 Pull Document, in producing this information,

Defendant does not have to anything other than provide the information requested in a usable form

with the information properly identified.7

                 2.      Whether the request is overly broad, unduly burdensome, or
                         disproportionate to the needs of the case

        Defendant next objects that the request by Plaintiff is overly broad, unduly burdensome,

and not proportional to the needs of the case. According to Defendant, “[i]t took Ms. Gueho about

8 hours to prepare the pull document for the month of February 2019.”8 Defendant then claims

that because the “pull document” showed only inmates “that were released within seven days that

their time was computed, additional work would be necessary to determine whether each inmate

on the list would have been eligible for ‘immediate release.’”9 Thus, per Defendant, it would take

two Department of Corrections (“DOC”) attorneys “10-20 hours to manually review the pre-class


6
  R. Doc. 36-4 at 59-60.
7
  The Court references this based on the testimony of DOC Program Manager Angela Griffith that she “created new
headings, and added notes reflective of [her] manual review of each Pre-Class packet and information from CAJUN”
to create a “modified pull document.” R. Doc. 37-1 at 5 ¶ 17. This additional work is not required.
8
  R. Doc. 37 at 5.
9
  Id. at 7.
         Case 3:20-cv-00233-JWD-SDJ                   Document 56          08/11/21 Page 7 of 15




documents of each inmate on the list and check all information for accuracy.”10 It, therefore, would

take “approximately 230 hours to compile and check the information” for this period.11 Plaintiff,

in response, contends that “this claim was a wild exaggeration” and that a DOC witness previously

testified that extracting the February 2019 Pull Document data “actually takes only four hours for

each month.”12 Multiplying this alleged 4-hour limit by the 14 months of data requested, Plaintiff

appears to be claiming that this data can be produced in 56 hours.

        First, the Court expresses its frustration here at the Parties’ claims regarding the amount of

time required for fulfillment of this request, neither of which, to the Court, presents an accurate

estimate of the time required to fulfill this request. Turning first to Defendant’s allegations, the

Court notes that while DOC witness Ms. Gueho did testify that compiling the data for the February

2019 Pull Document did take “about a day,” she then specifically states that pulling the same data

for additional months would not take as long:

        Q.     Okay, and – and you testified before that to create a pull document like the
        February 2019 one but for the most recent month, it would probably take one
        person, specifically you, about eight hours to generate that document, correct?

        A.       Yes.

        Q.      And let’s say you were asked to create a pull document like the February
        2019 pull document for the two most recent months, would that also take you about
        eight hours?

        A.       Yes.

        Q.     Okay. Because doing it for two months rather than for one month doesn’t
        double the length of time it takes you to create the pull document, correct?

        A.      Well, yes and no. It would expand the amount of data being pulled, so it
        would expand the – the time that I take to review the different steps and check the
        data, so, yes.


10
   Id.
11
   Id. The Court notes that while Defendant claims Plaintiff seeks the information for a 13-month period, the actual
period for which information is being requested is 14 months (April 2019 to May 2020).
12
   R. Doc. 36-1 at 3.
         Case 3:20-cv-00233-JWD-SDJ                     Document 56           08/11/21 Page 8 of 15




                                                        ****

         Q.      Okay. So if you were asked to do a pull document for two months, you
         could do it, and it would take you a little bit more than eight hours, but not double
         eight hours, but you prefer to do it one month at a time. Is that a fair summary?

         A.       Yeah, I’d probably say a day and a half instead of – yeah.13

Thus, as perceived by the Court, the allegation that 8 hours would be required for each month is

inaccurate. Further, with regard to the allegation that 10-20 additional hours of review are

required, the Court does not find this allegation accurate either. This assertion is based on the

affidavit testimony of Angela Griffith, a Program Manager at DOC.14 In her Affidavit, Ms. Griffith

testifies:

         16. After this lawsuit was filed, Libby Tigner and I reviewed all of the information
         contained in the document known as the February 2019 pull document. For each
         inmate on the list, I reviewed the CAJUN data, as well as the pre-class paperwork,
         in an attempt to fully understand the contents and information provided in the pull
         document. I was also determining whether each inmate on the pull document was
         actually eligible for “immediate release” as alleged by plaintiff.

         17. In reviewing this information, I created the attached “modified pull document.”
         (Exhibit 1-A). I created new headings, and added notes reflective of my manual
         review of each Pre-Class packet and information from CAJUN. It took me and my
         employee, Libby Tigner, approximately 20 hours total to prepare the modified pull
         document for the month of February 2019.15

The request here is for the same information in the February 2019 Pull Document, though for

different months. No manual review, additional notes, or new headings are required. Although

Ms. Griffith further testifies that upon review, some of the information in the February 2019 Pull

Document was inaccurate, no actual percentage or number of errors is provided.16 Further, the




13
   R. Doc. 36-4 at 50-52.
14
   R. Doc. 37 at 7 n. 27.
15
   R. Doc. 37-1 at 5.
16
   Id. at 5 ¶ 19: “Because the original February 2019 pull document listed the ‘raw release date,’ which did not include
CTRP credits, many of the inmates included on the document had additional time to serve with DOC at the time of
their sentencing. In addition, some of the information on the original February 2019 pull document was incorrect, it
did not account for multiple docket numbers.”
          Case 3:20-cv-00233-JWD-SDJ                    Document 56           08/11/21 Page 9 of 15




February 2019 Pull Document, which was not subject to this review, was submitted to the

Department of Justice in support a grant application. The Court, therefore, finds, at this point only,

that 10-20 hours of additional review is not necessary to create the pull document being requested

by Plaintiff.

         Plaintiff’s representation that compiling the data for each month would take only four hours

also does not appear to be accurate. If Plaintiff is basing this assumption on the testimony set forth

above, then it does not account for the eight hours required to compile the information for the first

month. Plaintiff also may be basing this on testimony elicited from Ms. Gueho about the amount

of time required to compile a pull document with only three columns, which is not the request

currently before the Court.17

         Based on the evidence presented, it will take at most eight hours to compile the information

for the first month and no more than four hours for each subsequent month, though, based on Ms.

Gueho’s testimony that compiling subsequent months takes less time, it appears to the Court that

it may not even take four hours for each subsequent month. This equates to 60 hours, or seven and

a half working days, for a single employee. Given this new estimate of time required, the Court

now turns to whether the request is overly broad, unduly burdensome, or disproportionate to the

needs of the case.

         Considering the Rule 26(b)(1) factors,18 the Court does not find that this request is overly

burdensome or disproportionate to the needs of the case. First, requiring just over a week of work

is not overly burdensome. See Mervyn v. Atlas Van Lines, Inc., No. 13-3587, 2015 WL 12826474,



17
   See R. Doc. 36-4 at 54 (Ms. Gueho testifying that it would take half of a day to compile a pull document consisting
only of release date, raw GTPS date, and admit date).
18
   As set forth above, Rule 26(b)(1) allows for discovery that is relevant and proportional to the needs of the case
considering (1) the importance of the issues at stake in the action, (2) the amount in controversy, (3) the parties’
relative access to relevant information, (4) the parties’ resources, (5) the importance of the discovery in resolving the
issues, and (6) whether the burden or expense of the discovery outweighs its likely benefit.
         Case 3:20-cv-00233-JWD-SDJ                     Document 56          08/11/21 Page 10 of 15




at *6 (N.D. Ill. Oct. 23, 2015) (“Simply put, two weeks of active work to provide relevant data that

Atlas is required to produce under the federal rules of evidence is not unduly burdensome.”);

Gonzalez v. Google, Inc., 234 F.R.D. 674, 683 (N.D. Cal. 2006) (rejecting argument by third party

that compliance with a subpoena “requiring up to eight full time days of engineering time” was

unduly burdensome). Further, the benefit here outweighs the burden alleged. This data is needed

for Plaintiff to determine whether a class of inmates overdetained by the DOC can be established,

and this data system is in DOC’s sole possession and not available elsewhere. Further, while the

specific amount in controversy for this case is unknown at this point, other overdetention cases

have resulted in large settlements. See, e.g., Barnes v. District of Columbia, 793 F.Supp.2d 260,

267 (D.D.C. 2011) (referencing a $12 million settlement in a prisoner overdetention class action

case). The Court, therefore, does not find that this request is overly broad, unduly burdensome, or

disproportionate to the needs of the case.19

                  3.       Whether Plaintiff’s request is premature

         As argued by Defendant, Plaintiff’s request is premature because “it is clear that the true

reason plaintiff is requesting this information is to identify potential class members.”20 Defendant

goes on the argue that Plaintiff’s claim that the pull document data will show how many individuals

were overdetained is “untrue” because it “does not provide a complete picture of each inmate’s

release, which can only be accomplished through individual review and analysis of each inmate’s


19
   The Court notes Defendant’s citation to the Grant v. Gusman case in which the Eastern District of Louisiana found
a similar data request unduly burdensome. No. 17-2797, 2020 WL 1864857, at *13 (E.D. La. Apr. 13, 2020).
However, that holding is not persuasive here. In that case, which is not a class action, the plaintiff requested CAJUN
data for all inmates who meet the criteria for inclusion in the February 2019 Pull Document for each month from
January 2012 to the present. Id. The court then simply states that “DOC Defendants objected to this request pursuant
to Rule 26(b)(2)(B) because Plaintiff’s demand encompasses ‘a vast amount of highly specific data that is difficult to
easily retrieve and store for a large selection of the entire inmate population of the Louisiana Department of
Corrections” and finds the request unduly burdensome. Id. This Grant case, however, involves a single plaintiff,
rather than a putative class of plaintiffs, as in the instant matter. Further, the Grant court provides no analysis of or
basis for its finding. As such, the Court declines to follow its holding here.
20
   R. Doc. 37 at 11.
         Case 3:20-cv-00233-JWD-SDJ             Document 56       08/11/21 Page 11 of 15




entire pre-class file.”21 Defendant then lambasts Plaintiff for “fail[ing] to take any discovery on

this particular issue, only deposing Ms. Gueho as to how long it took to create the pull document.”22

Defendant continues that “while plaintiff alleges that the pull document will prove his case, he has

not conducted the required discovery to determine such, or to show that the enormous burden is

necessary here.”23

         Defendant appears to be conflating arguments here. First, Defendant’s argument that

Plaintiff seeks only to identify specific class members is meritless. As specifically explained in

his Motion to Compel, Plaintiff seeks this information to satisfy the requirements of Rule 23 for

class certification. Specifically, Plaintiff claims that “the data are essential to allow Plaintiff to

precisely determine how many individuals comprise the proposed class, which in turn is necessary

to demonstrate numerosity pursuant to Rule 23 (a)(1) …”24 Plaintiff also asserts that the CAJUN

data also is expected “to show that the putative class members all suffered a lengthy delay for the

same reasons,” thereby constituting “evidence that will allow Plaintiff to demonstrate that

important, common issues in this case can be adjudicated together, rather than requiring separate

trials.”25 While the Court agrees that identification of individuals is not necessary at this stage, the

Court also finds that this request is not premature in that the data, at this point, is being sought for

purposes of determining whether the requirements of Rule 23 are met here.

         Defendant then takes Plaintiff to task for not conducting additional discovery to prove that

the requested CAJUN data will prove his case. But we are not there yet. Discovery being

conducted now is for class certification purposes; Plaintiff is not required to prove his case at this




21
   Id. at 12.
22
   Id.
23
   Id.
24
   R. Doc. 36-1 at 11.
25
   Id. at 11-12.
         Case 3:20-cv-00233-JWD-SDJ            Document 56       08/11/21 Page 12 of 15




point. Further, the Court finds this argument—that Plaintiff has not conducted enough discovery—

interesting in the current context where Defendant is objecting to the extent of discovery being

requested by Plaintiff. As this Court finds that the information requested is relevant to the issue

of class certification, the Court does not find this request premature.

                  4.    Whether Plaintiff’s request seeks confidential information

         Finally, Defendant objects that Plaintiff’s Request for Production No. 1 seeks confidential,

sensitive information, “including the criminal and personal records belonging to individuals who

may or may not be included in the proposed class in this matter.”26 To this end, Defendant then

states that he “is willing to enter into a mutually agreeable Protective Order to protect certain

identifying information belonging to the persons included in the records requested and some

information must be redacted to protect privacy and confidentiality.”27 Following his response to

these discovery requests, Defendant filed a motion for entry of a stipulated protective order, which

this Court granted, entering a Protective Order in this case on November 2, 2020 (R. Doc. 33). As

such, the Court finds that any concern Defendant may have had as to protective of certain sensitive

and/or confidential information is mitigated by the existence of the Protective Order, which allows

the Parties to protect any such information from public disclosure.

         B.       Request for Production Nos. 2 and 3

         Plaintiff’s Request for Production Nos. 2 and 3 are similar. Request for Production No. 2

seeks “[a]ll Documents, including CAJUN data, master prison records, and time computation

documents for all inmates in the custody of the DOC between April 2019 through May 2020 with

a ‘must serve’ number less than or equal to zero.”28 Similarly, Request for Production No. 3 asks



26
   R. Doc. 36 at 2-3.
27
   Id. at 3.
28
   Id.
        Case 3:20-cv-00233-JWD-SDJ                  Document 56         08/11/21 Page 13 of 15




for “[a]ll Documents, including CAJUN data, master prison records, and time computation

documents for all inmates in the custody of the DOC between April 2019 through May 2020 with

a ‘must serve’ number less than the number of days between the inmate’s sentencing date and the

date of the inmate’s initial time computation.”29 Defendant objects to both of these requests on

the grounds that compiling this information allegedly could take up to 2,000 employee hours for

each request, that the requests are premature, and that these requests also “seek[] confidential,

private and sensitive information.”30 Because both of these requests seek the same information

for prisoners with only slightly different sentence lengths and because, as the Court interprets it,

Request for Production No. 3 necessarily will include the information sought in Request for

Production No. 2, the Court will address these two discovery requests together.

        To prevent redundancy in addressing Defendant’s objections, the Court here incorporates

its analysis set forth above regarding Defendant’s objections that this request is premature and/or

improperly seeks confidential information, again dismissing both. With regard to the amount of

time required to produce this information, Defendant asserts that, using Plaintiff’s estimate in the

Complaint that over 2,000 inmates may have been overdetained from April 2019 to May 2020,

and alleging that “[i]t could take up to one hour per inmate to pull all requested documents,” it

could take DOC employees up to 2,000 hours to compile the requested documents.31

        First, the Court finds that spending “up to one hour per inmate”—meaning it could very

well be less than one hour—is not unreasonable. Second, Defendant in essence argues that,

because there are so many overdetained inmates, the burden of providing information on them is

too great. To say this is unpersuasive is an understatement. Further, it appears to the Court that


29
   Id. at 4.
30
   Id. at 3. The Court notes that Defendant made these objections in response to Request for Production No. 2 and
“adopt[ed] and incorporate[d]” them into his response for Request for Production No. 3. Id. at 4.
31
   Id. at 3.
            Case 3:20-cv-00233-JWD-SDJ          Document 56       08/11/21 Page 14 of 15




providing this information may potentially alleviate any concerns Defendant has that the

information provided in Request No. 1 may include some incorrect or incomplete information,

thereby necessitating the lengthy manual review of the data, as discussed above. These requests

are granted.

            C.     Request for Production No. 4

            Plaintiff’s Request for Production No. 4 seeks the CAJUN data sought in Request for

Production Nos. 1-3 “as it exists on the first day of every month, during the pendency of this

action.”32 Defendant objects to this requests on the same grounds as for the previous three

requests.33

            At this point, while the Parties are engaged only in class discovery, the Court will not

impose this continuing burden of production on Defendant, particularly as the information being

sought is for the vague, undefined “pendency of this action,” which burden will last after the Court

determines whether a class should be certified in this case.          The Court finds this request

impermissibly broad. As such, this request, at this point in the litigation, will be denied.

III.        Conclusion

            Accordingly,

            IT IS ORDERED that the Motion to Compel the Production of CAJUN Data (R. Doc. 36)

filed by Plaintiff is GRANTED IN PART and DENIED IN PART. Plaintiff’s Motion to Compel

is GRANTED as to Requests for Production Nos. 1, 2, and 3, and Defendant is ordered to provide

the CAJUN data requested in those three discovery requests. Plaintiff’s Motion to Compel is

DENIED as to Request for Production No. 4.




32
     Id. at 4.
33
     Id.
       Case 3:20-cv-00233-JWD-SDJ              Document 56        08/11/21 Page 15 of 15




       Defendant is further ORDERED to commence its efforts to compile the responsive

information immediately. A Status Conference will be held at 3:00 p.m. on September 1, 2021,

at which time Defendant will report to the Court on its efforts to compile the responses ordered

herein. Based upon the information provided at the Status Conference, the Court will establish

deadlines for discovery and other activities related to class certification.

       Signed in Baton Rouge, Louisiana, on August 11, 2021.




                                                     S
                                               SCOTT D. JOHNSON
                                               UNITED STATES MAGISTRATE JUDGE
